Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 12, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to now specify that the microphone and pressure sensor attachment is coupled to/onto the valve stem. The declaration filed on 4/12/2021 did not specify the importance of the sensors on the valve stem but reiterated the importance of selective positioning of the sensor(s) within the tire.
Newly discovered prior art, Steiner US 20160361958, will be used in combination with the previously cited prior arts to teach the amended limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 9, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahan US 20110308310 in view of Shimura US 20040040376 and in further view of Steiner US 20160361958.
As to claim 1, Strahan teaches “A tire pressure monitoring system (Abstract), the tire pressure monitoring system including a first pressure sensor adapted to sense a pressure of the tire mounted on a wheel and in communication with a vehicle (Abstract; Figure 2; [0020]).” Strahan does not explicitly teach a separate sensor for measuring pressure and another sensor for measuring an acoustic signal.
Shimura teaches “positioned in a coupling with a valve stem ([0018] teaches various methods to attach the sensing system to the tire, specifically within an interior space of a tire. One of ordinary skill in the art would be able to substitute one mounting technique with another depending on the application of the TPMS) and within an interior space of a tire ([0018]), at least one acoustic sensor (#5), the at least one acoustic sensor being a second sensor in the form of a microphone coupled to the first pressure sensor and tire pressure monitoring system ([0015] to [0018]; Figure 1 shows that the microphone #5 is coupled to #1 via #4. Both are located within A. In the claimed invention, specifically Figure 2, the microphone and pressure sensor are 2 distinct elements connected to controller #302. There is no direct connection between them in the claimed embodiment but are located together within #3) and configured to detect an acoustic signal within an interior of the tire in the form of an audible noise of the tire and generated by the tire as the tire contacts a road surface ([0020] and [0021]. These sections teach that when the tire is in motion, the microphone detects sound pressure changes. This implies that as the tire contacts the road and when in motion, the sound pressure changes. An audible sound is the change in sound pressure in the air. A microphone detects this change in sound pressure, meaning that it detects an audible sound).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Shimura with Strahan. Both prior arts are within the field of endeavor of the claimed invention, a tire pressure monitoring system. Both prior arts use pressure sensors to aid in determining the condition of the tire, while the Shimura reference used an additional microphone to detect changes in sound pressure. Using these sensors to measure tire pressure is well known in the art and utilizing both a pressure sensor and microphone would increase the accuracy of the tire condition measurement. 
The prior arts do not explicitly teach “positioned on the valve stem”.
Steiner teaches “positioned on the valve stem ([0004]; [0014]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to place the sensors on the valve stem. It can be seen in Steiner that it is explicitly taught that the pressure sensor can be mounted on the valve stem. This is mentioned in the background section of the prior art, meaning that its position is common knowledge. The positioning must aid in increasing accuracy if it is widely used. Another prior art, seen as evidence, Breed US 7549327 also teaches that the SAW pressure and temperature sensor is mounted onto and below the valve stem. Based on these prior arts, it would have been obvious to one of ordinary skill in the art to have placed the sensors onto the valve stem.
	As to claims 2 and 12, Shimura teaches “wherein the at least one acoustic sensor is positioned on an interior surface of the wheel and at an interior of the tire in coupling with the first pressure sensor (Figures 1 and 2; [0018]).”
The prior arts do not explicitly teach “positioned on the valve stem”.
Steiner teaches “of the valve stem ([0004]; [0014]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to place the sensors on the valve stem. It can be seen in Steiner that it is explicitly taught that the pressure sensor can be mounted on the valve stem. This is mentioned in the background section of the prior art, meaning that its position is common knowledge. The positioning must aid in increasing accuracy if it is widely used. Another prior art, seen as evidence, Breed US 7549327 also teaches that the SAW pressure and temperature sensor is mounted onto and below the valve stem. Based on these prior arts, it would have been obvious to one of ordinary skill in the art to have placed the sensors onto the valve stem.


(Figure 1, #4; [0015] to [0017]).”

As to claim 11, Strahan teaches “A tire pressure monitoring system coupled to a vehicle and configured to detect a pressure of a tire mounted on the vehicle (Abstract; Figure 2; [0020]), with a first pressure sensor ([0024]).”  Strahan does not explicitly teach a separate sensor for measuring pressure and another sensor for measuring an acoustic signal.
Shimura teaches “positioned with a valve stem with an interior of a tire ([0018] teaches various methods to attach the sensing system to the tire, specifically within an interior space of a tire. Although a valve stem is no taught, no criticality has been provided to the importance and function of the valve stem in combination with the TPMS. The prior art teaches techniques to ensure measurements within an interior space of a tire and based on these teachings, one of ordinary skill in the art would be able to substitute one mounting technique with another depending on the application of the TPMS), at least one acoustic sensor (#5) being a microphone coupled to the first pressure sensor of the tire pressure monitoring system ([0015] to [0018]; Figure 1 shows that the microphone #5 is coupled to #1 via #4. Both are located within A. In the claimed invention, specifically Figure 2, the microphone and pressure sensor are 2 distinct elements connected to controller #302. There is no direct connection between them in the claimed embodiment but are located together within #3) and configured as a second sensor to detect an audible noise within an interior of the tire during operation of the vehicle as the tire contacts a road surface ([0020] and [0021]. These sections teach that when the tire is in motion, the microphone detects sound pressure changes. This implies that as the tire contacts the road and when in motion, the sound pressure changes. An audible sound is the change in sound pressure in the air. A microphone detects this change in sound pressure, meaning that it detects an audible sound); and a controller, the controller coupled to the tire pressure monitoring system and the acoustic sensor and configured to process a detected at least one acoustic sensor data stream for transmission to the vehicle through a transmitter (Figure 1, #4 is a CPU which controls signal transmission; [0015] and [0016]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Shimura with Strahan. Both prior arts are within the field of endeavor of the claimed invention, a tire pressure monitoring system. Both prior arts use pressure sensors to aid in determining the condition of the tire, while the Shimura reference used an additional microphone to detect changes in sound pressure. Using these sensors to measure tire pressure is well known in the art and utilizing both a pressure sensor and microphone would increase the accuracy of the tire condition measurement. 
The prior arts do not explicitly teach “positioned on the valve stem”.
Steiner teaches “of the valve stem ([0004]; [0014]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to place the sensors on the valve stem. It can be seen in Steiner that it is explicitly taught that the pressure sensor can be mounted on the valve stem. This is mentioned in the background section of the prior art, meaning that its position is common knowledge. The positioning must aid in increasing accuracy if it is widely used. Another prior art, seen as evidence, Breed US 7549327 also teaches that the SAW pressure and temperature sensor is mounted onto and below the valve stem. Based on these prior arts, it would have been obvious to one of ordinary skill in the art to have placed the sensors onto the valve stem.

As to claim 18, Shimura teaches “wherein the at least one acoustic sensor is configured to detect audible noise at a range between zero hertz (0 Hz) and one thousand five-hundred hertz (1,500 Hz) within an interior of the tire ([0015]).”

As to claim 19, Shimura teaches “wherein the at least one acoustic sensor is configured to detect audible noise at a range between zero hertz (0 Hz) and one thousand five-hundred hertz ([0015]; [0020] and [0021]).”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahan US 20110308310 in view of Shimura US 20040040376 and in further view of Evans US 20030188579.
As to claim 10, Strahan and Shimura do not explicitly teach the limitation of claim 10. The prior arts do teach the same structural elements as the claimed invention, but not the claimed use. 
Evans teaches “wherein the acoustic signal of the second acoustic sensor from the microphone is used to determine a depth of a tread on the tire ([0024]; [0027]; [0078]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Evans with Strahan and Shimura. The Evans reference utilizes measured acoustic signals to determine the wear of the tire. Changes in acoustical properties may be indicative of tread wear. Since Shimura teaches measuring acoustical signals within an interior of a tire, these acoustical signals could also be indicative of tire tread condition. The Shimua reference may not teach the claimed use seen in Claim 10, but is capable to being used in the claimed manner. The Evans reference teaches that it is known to use measured acoustical signals to determine tread condition.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahan US 20110308310 in view of Breed US 20080216567 and in further view of Shimura.
As to claim 20, Strahan teaches “A method for detecting a worn tire with a tire pressure monitoring system in a vehicle using a pressure sensor (Abstract), the method comprising the steps of: detecting a noise of the tire with at least one acoustic sensor the at least one acoustic sensor being a microphone configured to detect an audible noise in a range between 250Hz and 350 Hz ([0024]); measuring the detected noise ([0024]); determining of the measured audible noise ([0024])” Strahan does not teach the location of the sensor nor teaches the use of comparing frequency to tire condition.
Breed teaches “from a position at an interior of the tire (Figure 3, #14 and #20 are sensors within the tire) on the valve stem (Figure 30; Column 5, lines 29-31), determining if the measured noise is at a frequency corresponding to a predetermined wear condition; and transmitting the predetermined wear condition to a warning system of the vehicle ([0582]).”
It would have been obvious to one of ordinary skill in the art to combine the frequency measurement taught by Breed with the system taught by Strahan. Both prior arts teach a tire monitoring system, therefore it would have been obvious to one of ordinary skill in the art to combine a comparison technique such as frequency measurements to determine the change of a condition of the tire during operation. Using a system of comparing tire wear allows the user to determine the structural health of the tire.
Strahan and Breed do not teach the specifics of a microphone detecting an audible sound within an interior of a tire.
Shimura teaches “positioned in a coupling with a valve stem of the tire within an interior of the tire ([0018] teaches various methods to attach the sensing system to the tire, specifically within an interior space of a tire. Although a valve stem is no taught, no criticality has been provided to the importance and function of the valve stem in combination with the TPMS. The prior art teaches techniques to ensure measurements within an interior space of a tire and based on these teachings, one of ordinary skill in the art would be able to substitute one mounting technique with another depending on the application of the TPMS), the method comprising the steps of: detecting a noise of the tire from a position at an interior of the tire with at least one acoustic sensor, the at least one acoustic sensor being a microphone configured to detect audible noise in a range between zero hertz (0 Hz) and one thousand five-hundred hertz (1,500 Hz); measuring the detected noise ([0015] to [0018]; Figures 1 and 2).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Shimura with Breed and Strahan. Both prior arts are within the field of endeavor of the claimed invention, a tire pressure monitoring system. Both prior arts use pressure sensors to aid in determining the condition of the tire, while the Shimura reference used an additional microphone to detect changes in sound pressure. Using these sensors to measure tire pressure is well known in the art and utilizing both a pressure sensor and microphone would increase the accuracy of the tire condition measurement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863